Citation Nr: 1824808	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a pinched nerve disability, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in August 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The Board notes that the August 2016 remand also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In March 2017, the AOJ granted service connection for PTSD.  As such, that issue is no longer on appeal.

The issue of entitlement to service connection for a pinched nerve disability, to include as secondary to service-connected cervical spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A chronic lumbar spine disability, was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by his service-connected cervical spine disability.


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained; available pertinent post-service medical records have been obtained, including available private treatment records identified by the Veteran; and no further outstanding records were noted by the Veteran.  VA informed the Veteran in a March 2017 letter that it had exhausted all efforts to obtain any VA Medical Center (VAMC) medical records for the period between January 1, 1995 and July 28, 2009, as the VAMC indicated no such records existed.  The Veteran has also been afforded an appropriate VA examination.  The Board therefore finds that no additional evidence which may aid the Veteran's claims being adjudicated herein or might be pertinent to the bases of the claims has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied. 
Further, there is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

III.  Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for a lumbar spine disability, including as secondary to his service-connected cervical spine disability.  The record indicates that he was diagnosed with degenerative joint disease of the lumbar spine, confirmed by x-ray, in July 2012.

Certain chronic diseases, such as degenerative joint disease, are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran was diagnosed with degenerative joint disease of the lumbar spine in 2012.  Therefore, as the Veteran's degenerative joint disease not manifesting until decades after service, well beyond the permissible presumptive period, service connection for a low back disability on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the medical evidence of record reflects that the Veteran complained of pain in his lower back as early as December 2009; however, there was no indication of diagnosis at that time.  Regardless, the initial indication of complaints of lower back pain was well after his discharge from active duty service.  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The record indicates that the Veteran was involved in a car accident during service and had subsequent complaints of back pain.  A March 1975 service treatment record notes that the Veteran was recovering from a recent car wreck and that his head and neck were hurting.  An April 1975 record noted that he was also experiencing back pain in addition to neck pain and diagnosed him with muscle spasms.  There was no further indication of back problems during service, and no indication of back problems in his September 1976 discharge examination.

The record reflects that the Veteran first complained of back pain after discharge in a May 1980 VA treatment record, which indicated that he had pain in his mid-thoracic spine.  X-rays showed a "very minimal upper thoracic scoliotic curvature...felt to be chronic in nature," but found that the vertebral bodies, disc spaces, neural arches, and pedicles were intact, with no definite evidence of acute or active abnormalities.  The record does not reflect any additional complaints or treatment related to the Veteran's thoracolumbar region of his back until nearly 30 years later.  

A December 2009 VA treatment record noted that he reported having trouble with "radiating pain" in his back.  A March 2010 VA physical therapy note indicated that he had pain between both shoulders which occasionally radiated to the lumbar region, and that the pain had progressively worsened over the past few months.  Imaging of the Veteran's lumbosacral spine in July 2012 showed mild degenerative changes to his T12-L1 through L5-S1 joints in his lower back.

In an October 2014 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine.  The Veteran indicated that he started having back pain after his car accident in 1975 and currently experienced constant back pain.  He stated that he was diagnosed with arthritis, spurs on his spine, and a pinched nerve.  He indicated that his back pain was in his lower back and muscles, and that it went up and down his back on both sides of his spine.  He denied any back surgery, hospitalization, or steroid injections to his back, but claimed he previously went to physical therapy for the pain.  The examiner opined that it was less likely than not that the Veteran's arthritis was due to or the result of his in-service injury.  The examiner stated that there was no medical evidence to support that his lumbar degenerative joint disease was a result of the acute back spasms noted after the accident in March to April 1975.

In a September 2016 VA examination, the examiner noted that the Veteran claimed after his car accident in 1975, his back would bother him if he moved certain ways or tried to lift anything.  He indicated that he went to sick call several times for his back and was given medication and light duty.  The examiner again opined that that it was less likely than not that the Veteran's arthritis was due to or the result of his in-service injury.  The examiner noted that the Veteran was diagnosed with muscle spasms after his 1975 car accident, but his September 1976 discharge examination was silent for any back complaints or diagnosis.  The examiner further stated that x-rays in July 2012 revealed mild degenerative disk disease, but there is no medical evidence that his condition was associated with his muscle spasms in 1975.  The examiner also opined that it was less likely than not that the Veteran's lumbar spine condition was a result of his service-connected cervical degenerative joint disease, indicating that there was no medical evidence to suggest his lumbar spine condition was caused by his cervical spine condition.  Finally, the examiner opined that it was less likely than not that the Veteran's cervical spine condition aggravated his lumbar spine condition.  The examiner noted that there was no medical evidence suggesting that his cervical spine degenerative joint disease aggravated his lumbar spine degenerative joint disease.  The examiner further indicated that that according to medical literature the natural degeneration that accompanies aging is the primary cause of degenerative joint disease, though secondary causes can accelerate cartilage breakdown, including: a weakened immune system, prolonged misuse of joints, disease, obesity, malnutrition, and congenital joint disorders.

At his May 2016 Board hearing, the Veteran indicated that he initially injured his back in the 1975 car accident but primarily sought treatment for his neck afterward, until after his later diagnosis of thoracolumbar spine arthritis.  He stated that his back always somewhat bothered him, but it was not as bad as his neck, and as he aged it bothered him more.  He testified that his pain radiated from his shoulder blade across his back and down into his middle back.  He indicated that he was told by his doctor that his lumbar spine condition could be related to his cervical spine condition.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  Although the Veteran is competent to report the onset and continuity of his symptoms, he is not qualified to make a medical diagnosis related to those symptoms or to opine on the etiology of any currently diagnosed lumbar spine disability.  

The record provides compelling evidence against the Veteran's claim in that it shows a significant gap of nearly 35 years between his separation from active duty in 1976 and the initial onset of lumbar spine disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability; See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board properly determined that lay recollections of medical problems some 20 years after the Veteran's separation from service have only slight probative value; in doing so, the Federal Circuit held that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay statements).  The Board also emphasizes that none of the post-service treatment records contain a medical opinion relating the Veteran's lumbar spine disorder to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").

Indeed the only evidence that the Veteran's lumbar spine disorder is related to service is his own lay statements.  But, again, as previously discussed, as a lay person without any medical training and expertise, the Veteran is simply not competent to render a medical opinion in this regard.  See Jandreau, 492 F.3d at 1377 n.4.  He is competent to comment on his symptoms of back pain since service, but he is not competent to attribute them to a clinical diagnosis.  Id.  The Board thus concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder. As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable in this instance.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected cervical spine disability, is denied.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded the issue of entitlement to service connection for a pinched nerve in August 2016 because the Veteran contended that he experienced radiating pain from his neck which he associated with his claimed pinched nerve. The record further reflects a potential diagnosis of radiculopathy secondary to a pinched nerve in the cervical region in an October 2007 VA treatment record, and that he complained of tingling and numbness in his right hand on numerous occasions, such as in November 2007, May 2009, and November 2010 VA treatment records.  The Board's remand directed the AOJ to schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any diagnosed pinched nerve disability.  VA provided an examination in September 2016, but the examiner failed to specifically discuss the Veteran's pinched nerve claim.  Although the examiner determined that there was no radiculopathy related to the Veteran's lower back, there was no discussion of the above evidence or any substantive analysis related to radiculopathy in connection with his service-connected cervical spine disability.  Therefore, the examiner's statement failed to adequately address all aspects of the instant claim.  When VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303.  Based upon the foregoing, a new VA examination is necessary.

Also, since the record indicates that the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from August 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3. After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current pinched nerve disability or associated neurologic condition, including as secondary to his service-connected cervical spine disability.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings should be reported in detail.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a neurological disability, including pinched nerve, that is caused or aggravated by his service connected cervical spine disability.  The examiner should specifically address the Veteran's prior claims and treatment related to numbness and tingling in his right hand. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


